IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 42 MAP 2019
                              :
                   Appellant  :
                              :
          v.                  :
                              :
ANDREW JOSEPH ULTSH,          :
                              :
                   Appellee   :


                                      ORDER
PER CURIAM
      AND NOW, this 25th day of September, 2020, the Joint Application for Remand

is GRANTED, and the matter is REMANDED to the Court of Common Pleas of

Lycoming County for further proceedings.